Compton, J. The plaintiff’ below was a non-resident of the State, and omitted to file a bond for costs, as required by the statute; for which omission the defendant moved to dismiss the suit. Pending the motion of the defendant, the court permitted the plaintiff to file a bond for costs, and overruled the motion to dismiss ; to which the defendant excepted, and declining to make further defense, final judgment was rendered, and he brought error. Permission to file the bond for costs, under the circumstances, was matter within the sound discretion of the circuit court, and this court, adhering to former decisions, will not disturb the exercise1 of that discretion. Perkins v. Reagan, 14 Ark., 47; Campbell v. Garrett & Scudder, 24 Ark., 279. Judgment affirmed.